Title: Introductory Note: To Robert Morris, [18 March 1795]
From: 
To: 



  [Albany, March 18, 1795]

Introductory Note
This letter is the first in a protracted—although one-sided—correspondence, which lasted even beyond Robert Morris’s imprisonment for debt on  February 16, 1798. Aside from this letter to Morris, all the other letters in this group were written by Morris to Hamilton. Morris’s letters consist almost entirely of discussions of his tangled, multitudinous, and complex financial problems, which in turn arose from his extraordinarily extensive speculations in undeveloped lands in such varied places as the Federal City (of Washington), Philadelphia, and virtually every state and territory in the United States. His holdings at various times were counted in the millions of acres; they were so numerous that he often did not know what he did or did not own; and the entire situation was further complicated by cloudy titles, indefinite boundaries, arrangements for joint ownership with different partners, Indian claims, legal complexities, mortgages on the meaning of which neither Morris nor his creditors could always agree, and intricate manipulations that Morris undertook in his unsuccessful efforts to satisfy his creditors.
Although Morris in his letters to Hamilton touched on many subjects concerning his financial difficulties arising from his land speculations, there are four separate subjects which Morris discussed in his correspondence with Hamilton. These are:

  
    1.
    The debt which Morris owed to Hamilton and to which Hamilton alludes in the letter printed below.
  
  
    2.
    The debt which Morris owed to John B. Church.
  
  
    3.
    The debt which Morris owed to William Pulteney and William Hornby and which had been contracted by William S. Smith.
  
  
    4.
    The suit which Charles Bridgen, on behalf of William Talbot and William Allum, brought against Morris.
  

In the letter printed below, however, Hamilton is concerned only with the debt which Morris owed to him. This debt occurred when Hamilton on June 4, 1794, loaned $10,000 to Morris. As Hamilton indicates in his letter to Morris, the $10,000 belonged, not to Hamilton, but to John B. Church, an Englishman and the husband of Elizabeth Hamilton’s sister Angelica. Hamilton was able to use Church’s money in this fashion, for he handled Church’s extensive business affairs in the United States when Church was in England.
The history of Morris’s payments to Hamilton is summarized in the following account in Morris’s ledger:


Dr
Alexander Hamilton Esqr
Cr






Dollars Cents




Dollars Cents


1794
Augt 4
To Cash
51
500.  
1794
June 7
By Cash
26
10,000    


[1795]
July 18
To James Swan
192
2,333.33
1798
May 21.
By Profit & Loss
400
1,335.58


1796
Augt 4
To Cash
323
1,500.  








Decr 8
To Jos: Higbee
345
1,000  







1798
May 21
To Thos Morris
400
6 002.25








On August 2, 1794, Morris reduced his debt to Hamilton to $9,500 by paying him $500 in cash. As Morris’s account with Hamilton indicates, Morris on July 18, 1795, paid Hamilton $2,333.33. This payment was in the form of two bills which Morris had received from James Swan, each of which was for £250. These two bills, which were from the firm of Harrison and Sterett, had been drawn on J. H. Cazenove, Nephew, and Company in favor of Josiah Bacon, a resident of Oneida, New York.
Although the next entry in Morris’s account with Hamilton states that on August 4, 1796, he paid Hamilton $1,500 in cash, the transaction was somewhat more complicated than Morris indicated. In his journal under the date of August 4, 1796, Morris wrote: “Alexr. Hamilton paid for Joseph Higbee’s draft 30th June on Hartshorne & Linsey at 30 days remitted Mr Hamilton in my letter 30th June … [$]1500.” Morris’s payment to Hamilton on December 8, 1796, also involved Higbee, and Morris’s entry in his journal reads: “Alexander Hamilton Dr. to Joseph Higbee for the latters order of this date on Robinson & Hartshorne of New York at 30 days in favor of G. Cottringer, remitted said Hamilton … [$]1000.”
Morris never did pay the remainder of his debt to Hamilton, but in 1797 he attempted to discharge this obligation by assigning to Hamilton the bond for a debt owed to him by Andrew Craigie. The origins of Craigie’s debt to Morris are described by Morris as follows: “Watson & Greenleaf, and A. Craigie. This is a debt for Genesee Lands, $12,500. The whole is unpaid. But at Greenleaf’s desire, I relinquished Watson by letter, and took Greenleaf’s Bond for $6,250, on which suit was brought for me…. I assigned the rest to Alexander Hamilton, Esq., of New York, to secure a debt which I then owed to him.” Morris, however, subsequently learned that the bond in question had been assigned to Samuel Ogden, and therefore could not be used to pay Hamilton.
In January, 1798, after Morris had exhausted every other expedient in his efforts to pay Hamilton, he proposed that his son Thomas assume the balance of the debt as of November 27, 1797. On that date Morris owed Hamilton $6,002.25, and in February, 1798, this debt was transferred from Robert Morris to Thomas Morris. As the entry for May 21, 1798, in the account printed above indicates, Robert Morris was at last free of this particular debt, although he did write Hamilton one more time on the subject.
To secure the payment of what had now become Thomas Morris’s debt to John B. Church, Thomas Morris mortgaged to Church part of the land in the Morris Reserve, which was the name of a tract obtained in 1791 by Robert Morris in western New York. In 1800 Church brought a suit in equity against Thomas Morris, and in his bill he set forth the substance of this mortgage. No record concerning the outcome of this suit has been found.
